Exhibit 10.7

AMENDMENT TO LICENSE

This Amendment to License (“Amendment) is made this             day of
                 , 200   , by and between UCC Ueshima Coffee Co. Ltd., a
Japanese corporation (“UCC”), Tully’s Coffee Corporation, a Washington
corporation (“Tully’s”) and Tully’s Coffee Asia Pacific, Inc. (“TCAP”).

RECITALS

A. UCC and Tully’s entered into a certain Exclusive License Agreement (the
“License Agreement”), dated as of April 11, 2001.

B. A dispute arose between UCC and Tully’s regarding the License Agreement,
which was subsequently settled by a Settlement Agreement, dated as of
December 28, 2007 (the “Settlement Agreement”).

C. Pursuant to that Settlement Agreement, once an initial payment of Two Million
U.S Dollars ($2,000,000) was paid to UCC, the parties agreed to amend the
License Agreement.

D. On                     , 200     that initial payment was made.

Accordingly, the parties agree as follows:

AMENDMENT

1. Assignment of License Grant. Subject to UCC’s Asia Rights Security Interest
and its security interest reflected in the Settlement Agreement (and Exhibits
thereto), all right, title and interest UCC was granted in Tully’s Business
Names and Trademarks under the License Agreement is hereby assigned to Tully’s,
which UCC hereby acknowledges Tully’s has already assigned in significant part
to TCAP under that certain Tully’s Coffee Exclusive License Agreement, dated as
of October 12, 2007. By their respective signatures below, Tully’s accepts such
assignment and UCC approves Tully’s reassignment thereof to TCAP.

2. Remaining Obligations. TCAP and Tully’s agree that UCC shall have no further
obligations under the License Agreement. UCC, Tully’s and TCAP hereby agree that
Tully’s shall no longer have any obligations to UCC regarding developing or
marketing products, operation or development of Tully’s Stores, providing
training or operating assistance under the License Agreement. Tully’s and TCAP
may modify the obligations of the Licensee (as defined in the License Agreement)
under the License Agreement, without further consent of UCC. Unless and until
UCC receives payment in full of TCAP’s obligations under TCAP’s Promissory Note
(the “Note”), dated as of December 28, 2007 (referenced in the Settlement
Agreement), Tully’s and TCAP shall not modify the Licensee’s rights and remedies
or the obligations of Tully’s under the License Agreement without UCC’s prior
written consent.

3. Consideration. Consideration for the assignment referenced above is set forth
in the Settlement Agreement and the documents referenced therein, including,
without limitation, TCAP’s obligation to remit to UCC Six Million Dollars ($6
million) under the Note.

4. Security Agreement. The Asia Rights Security Interest shall remain
exclusively UCC’s unless and until UCC receives payment in full of TCAP’s
obligations under the Note. Tully’s and TCAP acknowledge and agree that the Asia
Rights Security Interest originally granted to UCC under the License Agreement
is of continuing validity and in full force and effect and secures performance
of Tully’s and TCAP’s obligations referenced in this Amendment, including TCAP’s
obligations under the Note. Upon satisfaction of such obligations, UCC, TCAP and
Tully’s agree that the License Agreement will be deemed to be terminated and of
no further force and effect.

 

- 1 -



--------------------------------------------------------------------------------

5. Governing Law; Enforcement; No Jury Trial. The validity, construction, and
interpretation of this Amendment shall be governed by the laws of the State of
Washington applicable to contracts made and to be performed wholly within that
state. Venue and jurisdiction of any litigation arising out of this Amendment or
UCC’s rights to execute on the Asia Rights Security Interest hereunder or under
the License Agreement shall lie in the United States District Court for the
Western District of Washington located in Seattle, Washington. The parties
hereto hereby submit to the jurisdiction of such court, and the rights granted
under this paragraph may be specifically enforced by either party to this
Amendment. Both parties agree that in the event of any litigation arising out of
this Amendment, the matters are not suitable for determination by a jury. All
parties hereby waive their right to a jury trial on any matter litigated
pursuant to this Amendment, and the waiver set forth herein may be specifically
enforced by all other parties to this Amendment.

Dated the day and year first above written.

 

UCC UESHIMA COFFEE CO. LTD.     TULLY’S COFFEE CORPORATION By:         By:      
Title:           Title:         TULLY’S COFFEE ASIA PACIFIC, INC.       By:    
          Title:    

 

- 2 -